Citation Nr: 0121346	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
attorney-at-law


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In a May 1999 decision, the Board denied the 
veteran's claim for service connection for PTSD.  The veteran 
appealed this decision, and in November 2000 the U.S. Court 
of Appeals for Veterans Claims (Court) granted a joint motion 
of the parties, and vacated the Board's May 1999 decision.  
In July 2001, the veteran's representative submitted 
additional written argument and evidence with respect to the 
issue on appeal.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  This liberalizing law 
is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The November 2000 joint motion of the parties requested that 
the Court order additional development of the record be 
undertaken, to include development through the Department of 
the Navy and/or National Archives to obtain pertinent logs of 
the U.S.S. Reeves.  However, the veteran's attorney 
subsequently submitted a copy of the Deck Log Book for the 
U.S.S. Reeves for the period between July 1967 and May 1968.  
It records an incident when the ship came under enemy fire 
and another incident where a helicopter attempted to land on 
the ship and struck a missile launcher, which caused damage 
to the ship as well as the helicopter.  No individual was 
injured in either event.  Nevertheless, this evidence clearly 
documents the veteran's claimed in-service stressors.  As 
such, the Board finds that no additional development is 
needed for this portion of the veteran's claim. 

In the joint motion, the parties also requested that the 
veteran be afforded a VA examination to assess the veteran's 
current psychiatric status.  In this regard, there is some 
question as to whether the veteran has PTSD.  A March 1983 
discharge summary from the Minneapolis VA Medical Center 
(VAMC), which was received from the veteran's attorney in 
July 2001, indicates that the veteran had been diagnosed with 
PTSD.  There are several treatment records from the 
Minneapolis VAMC dated from December 1996 to June 1998 that 
contain notations of probable PTSD.  

However, after undergoing psychological testing between 
February and April 1998, the veteran was diagnosed as having 
recurrent major depression and a personality disorder not 
otherwise specified with antisocial, narcissistic, and 
schizotypal traits.  A diagnosis of PTSD was to be ruled out.  
Similar findings are contained in more recent outpatient 
treatment notes from the Minneapolis VAMC.  In an April 1999 
note, the veteran was diagnosed as having major depressive 
disorder versus bipolar disorder, mixed personality disorder.  
The treating psychologist indicated that the veteran was 
preoccupied with becoming service connected for PTSD, and 
that he complained about not being diagnosed with PTSD.  This 
assessment was echoed in a May 1999 treatment note.

It is not clear from the aforementioned evidence whether the 
veteran currently has PTSD.  The status of a disability is a 
medical determination which must be made from the records, 
without resort to independent medical judgment by the Board.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Therefore, the 
Board believes that the veteran should be afforded a VA 
psychiatric examination to determine if he has PTSD and if so 
whether it is the result of a service stressor or stressors.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should advise the veteran that 
he may submit additional medical evidence 
which he believes is supportive of his 
pending claim.

2.  The RO should request that the 
veteran submit the names and addresses 
for all VA and non-VA medical care 
providers who may possess additional 
records supportive of his claim for 
service connection for PTSD.  After 
securing any necessary releases, the RO 
should attempt to obtain a copy of all 
indicated records, which are not already 
of record, and permanently associate them 
with the claims file.  This should 
include outpatient and inpatient 
treatment records from the Minneapolis 
VAMC or any other identified VA facility.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his attorney of this and 
request them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine if he has PTSD 
which is etiologically related to his 
military service.  Any indicated studies, 
tests and evaluations should be 
performed.  A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect that such a review of the claims 
folder was made.

The veteran should be notified of the 
date, time, and place of the examination 
in writing, and a copy of the 
notification letter should be included in 
the claims folder.

5.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

7.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit is not granted 
to the appellant's satisfaction, the 
appellant and his attorney should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


